             Case 5:20-cv-00830-JKP Document 73 Filed 10/26/20 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

 MI FAMILIA VOTA, TEXAS STATE
 CONFERENCE OF THE NATIONAL
 ASSOCIATION FOR THE ADVANCEMENT
 OF COLORED PEOPLE, and GUADALUPE
 TORRES,                                                      NO. 5:20-cv-00830

                        Plaintiffs

 v.

 GREG ABBOTT, Governor of Texas; RUTH
 HUGHS, Texas Secretary of State,

                        Defendants.



          MEMORANDUM ON COURT’S AUTHORITY TO STRIKE INVALID LAWS
                          AND PROPOSED ORDER


           This Court has the authority to strike down laws as invalid and unenforceable. It may

strike an entire law or, when confronting a law that is unconstitutional or invalid in part, the

court has authority “to sever its problematic portion while leaving the remainder intact.” Ayotte

v. Planned Parenthood of Northern New England, 546 U.S. 320, 329 (2006) (citing United

States v. Booker, 543 U.S. 220, 227-229 (2005)).

           District courts routinely are asked to strike all or part of a law. Here, the court has been

asked to rule that a single exemption (exemption 8) to Governor Abbot’s statewide mask

mandate, GA-29, violates the Voting Rights Act. Examples abound in which federal courts

invalidate all or part of a law:


      •    Whole Woman’s Health v. Paxton, No. 17-51060, 2020 WL 6218657, at *10 (5th Cir.
           Oct. 13, 2020), affirming the district court’s decision to permanently enjoin enforcement
           Case 5:20-cv-00830-JKP Document 73 Filed 10/26/20 Page 2 of 7




        of Texas Senate Bill 8 (codified as Tex. Health & Safety Code §§ 171.151-.154), see
        Whole Woman’s Health v. Paxton, 280 F. Supp. 3d 938 (W.D. Tex. 2017).

    •   Whole Woman’s Health v. Hellerstedt, 136 S.Ct. 2292 (2016) (striking as
        unconstitutional Tex. Health & Safety Code Ann. § 171.0031(a), which required
        physicians performing abortions to have admitting privileges at a local hospital; and
        § 245.010(a), which required abortion facilities to meet surgical center standards.

    •   Lawrence v. Texas, 539 U.S. 558 (2003), striking down as unconstitutional Texas Penal
        Code Ann. § 21.06(a), a criminal statute that outlawed sodomy. The law has been
        unconstitutional and unenforceable for 17 years, despite remaining in the state code.

    •   Veasey v. Abbott, 830 F.3d 216, 272 (5th Cir. 2016) (en banc), finding that Texas’s voter
        ID law violated Section 2 of the Voting Rights Act, and remanding to the court to “ensure
        implementation of an interim remedy for SB 14’s discriminatory effect that disrupts voter
        identification rules for the 2016 election season as little as possible, yet eliminates the
        Section 2 discriminatory effect violation.” 1

    •   Cooper v. McBeath, 11 F.3d 547 (5th Cir. 1994), affirming district court’s decision to
        strike part of the Texas Alcoholic Beverage Code as unconstitutional.

    •   Texas v. United States, 945 F.3d 355, 387 (5th Cir. 2019), cert granted sub nom. Texas v.
        California, 140 S. Ct. 1262 (2020), in which the Fifth Circuit struck down the Affordable
        Care Act’s individual mandate as unconstitutional.

    •   Texas v. United States, 809 F.3d 134, 178 (5th Cir. 2015), aff’d by equally divided court,
        United States v. Texas, 136 S. Ct. 2271, 2272 (2016), affirming the district court’s order
        granting a nationwide injunction against federal immigration policies (applicable even to
        states not party to the suit).


        Regardless of whether the court rules that a law, in whole or in part, is invalid and

unenforceable, the struck language does not vanish: it might remain in the text of the challenged

laws, orders, or regulations. See Pool v. City of Houston, No. 19-20828, 2020 WL 6253444, at

*1 (5th Cir. Oct. 23, 2020). Erasure of invalid laws is not needed; they remain invalid and

unenforceable once they are ruled to be unlawful or unconstitutional. Plaintiffs’ request (per the

Fifth Circuit’s language) that this Court “excise” exemption 8 means only that this Court, like the


1
 Notably, the plaintiffs in Veasey sued Governor Abbott, then-Secretary of State Cascos, the State of Texas, and
Director of the Texas Department of Public Safety Steve McCraw; they did not name local election officers as
defendants, and the district court was empowered to strike relevant parts of the challenged law.
          Case 5:20-cv-00830-JKP Document 73 Filed 10/26/20 Page 3 of 7




Courts in the many cases cited above, has the power to hold that the exemption is invalid. The

remainder of the Executive Order would remain valid; exemption 8 may remain in the Order but

would be invalid.

       Pool v. City of Houston, far from standing for the defendant’s proposition that courts do

not have authority to strike laws, reinforces a court’s power to strike down all or part of an

invalid law. In Pool, plaintiffs brought suit to enjoin City of Houston from enforcing its

qualified-voter law because the Supreme Court held that such laws were invalid more than

twenty years ago—in a ruling that reinforces that courts can hold that state laws are invalid. Id.

(citing Buckley v. Am. Constitutional L. Foundation, Inc., 525 U.S. 182 (1999). Pool was

brought because the plaintiffs had Houston arguably enforced the unconstitutional law.

Typically, such second cases are not necessary; indeed for twenty years before Pool, no efforts

were made to enforce the unlawful qualified voter law. Pool held that plaintiffs lacked standing

to seek a permanent injunction because the City already agreed that the statute was

unconstitutional—an issue that has no applicability here.

       Respectfully, the court has the authority and jurisdiction to order the relief requested

here. An amended proposed Order consistent with this memorandum is attached.

 Dated: October 26, 2020                            Respectfully submitted,

                                                    /s/ Sean Lyons
                                                    Sean Lyons, State Bar No. 00792280
                                                    Clem Lyons, State Bar No.12742000
                                                    LYONS & LYONS, P.C.
                                                    237 W. Travis Street, Suite 100
                                                    San Antonio, Texas 78205
                                                    Telephone: (210) 225-5251
                                                    Telefax: (210) 225-6545
                                                    sean@lyonsandlyons.com
                                                    clem@lyonsandlyons.com
Case 5:20-cv-00830-JKP Document 73 Filed 10/26/20 Page 4 of 7




                                Courtney Hostetler (pro hace vice)
                                John Bonifaz (pro hace vice)
                                Ben Clements (pro hace vice)
                                Ronald Fein (pro hace vice)
                                FREE SPEECH FOR PEOPLE
                                1320 Centre Street, Suite 405
                                Newton, MA 02459
                                Telephone: (617) 249-3015
                                chostetler@freespeechforpeople.org
                                jbonifaz@freespeechforpeople.org
                                bclements@freespeechforpeople.org
                                rfein@freespeechforpeople.org

                                Kelly M. Dermody (pro hace vice)
                                Yaman Salahi (pro hace vice)
                                Mike Sheen (pro hace vice)
                                Evan Ballan (pro hace vice)
                                LIEFF CABRASER HEIMANN &
                                BERNSTEIN, LLP
                                275 Battery Street, 29th Floor
                                San Francisco, CA 94111-3339
                                Telephone: (415) 956-1000
                                Facsimile: (415) 956-1008

                                Avery S. Halfon (pro hace vice)
                                LIEFF CABRASER HEIMANN &
                                BERNSTEIN LLP
                                250 Hudson Street, 8th Floor
                                New York, NY 10013
                                Telephone: (212) 355-9500
                                Facsimile: (212) 355-9592

                                Jonathan S. Abady (pro hace vice)
                                Mathew D. Brinckerhoff (pro hace vice)
                                O. Andrew F. Wilson (pro hace vice)
                                Debra L. Greenberger (pro hace vice)
                                EMERY CELLI BRINCKERHOFF ABADY
                                WARD & MAAZEL LLP
                                600 Fifth Avenue, 10th Floor
                                New York, NY 10020
                                Tel: 212-763-5000
                                jabady@ecbawm.com
                                mbrinckerhoff@ecbawm.com
                                awilson@ecbawm.com
                                dgreenberger@ecbawm.com

                                Counsel for Plaintiffs
            Case 5:20-cv-00830-JKP Document 73 Filed 10/26/20 Page 5 of 7




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT
                              SAN ANTONIO DIVISION

 MI FAMILIA VOTA, TEXAS STATE
 CONFERENCE OF THE NATIONAL
 ASSOCIATION FOR THE ADVANCEMENT                        Case No. 5:20-cv-00830
 OF COLORED PEOPLE, MICAELA
 RODRIGUEZ and GUADALUPE TORRES,

                      Plaintiffs,

       v.

 GREG ABBOTT, Governor of Texas; RUTH
 HUGHS, Texas Secretary of State,

                      Defendants.


     [AMENDED PROPOSED] ORDER GRANTING PLAINTIFFS’ EMERGENCY
                MOTION FOR PRELIMINARY INJUNCTION
       Having reviewed Plaintiffs’ Emergency Motion for a Preliminary Injunction and the briefs

submitted in support of and in opposition to said motion, and having held a hearing on the same,

it is hereby ORDERED that:

       1.      Plaintiffs’ Motion is GRANTED.

       2.      Pursuant to Federal Rule of Civil Procedure 65, and pending final resolution of

this action, it is hereby ORDERED that:

                     A. the following exemption from wearing a mask in public places

                        contained in Executive Order GA-29: “8. any person who is voting,

                        assisting a voter, serving as a poll watcher, or actively administering an

                        election” is invalid and unenforceable; and

                     B. those provisions of Election Advisory No. 2020-19 providing that

                        “There is no authority under Texas law to require voters to wear face
 Case 5:20-cv-00830-JKP Document 73 Filed 10/26/20 Page 6 of 7




               coverings when presenting to vote” and that suggest face coverings are

               not mandatory at polling locations are invalid and unenforceable.



Signed this ___ day of October, 2020.


                          The Honorable Judge Jason K. Pulliam
                          United States District Court for the Western District of Texas
          Case 5:20-cv-00830-JKP Document 73 Filed 10/26/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

I certify that a true and accurate copy of the foregoing document was filed electronically (via
CM/ECF) on October 26, 2020, and that all counsel of record were served by CM/ECF.

                                                     /s/ Sean Lyons__________
                                                     Sean Lyons
